Exhibit 10.1

 

[Execution Copy]

RELEASE OF CLAIMS

THIS RELEASE OF CLAIMS (this “Agreement”) is made by and between Vivint Solar,
Inc. (the “Company”), and Gregory S. Butterfield (“Executive”). The Company and
Executive are sometimes collectively referred to herein as the “Parties” and
individually referred to as a “Party”.

RECITALS

WHEREAS, Executive was employed by the Company until May 2, 2016, when
Executive’s employment was terminated (“Termination Date”);

WHEREAS, Executive signed an At-Will Employment Agreement with the Company,
effective as of August 28, 2014 (the “Proprietary Rights Agreement”);

WHEREAS, Executive has agreed to enter into and not revoke a standard release of
claims in favor of the Company as a condition to receiving the severance
benefits described in Schedule I hereof; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment relationship with the Company and the termination of that
relationship.

NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Executive hereby agree as
follows:

COVENANTS

1.Termination. Executive’s employment with the Company terminated on the
Termination Date.

2.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration to be paid in accordance with the
terms and conditions set forth on Schedule I, the Company has paid or provided
all salary, wages, bonuses, accrued vacation/paid time off, premiums, leaves,
housing allowances, relocation costs, interest, severance, outplacement costs,
fees, reimbursable expenses, commissions, draws, stock, stock options or other
equity awards (including restricted stock unit awards), vesting, and any and all
other benefits and compensation due to Executive and that no other
reimbursements or compensation are owed to Executive. Executive acknowledges and
agrees that, after giving effect to any additional vesting set forth in Schedule
I, any unvested compensation or benefits which are unvested as of the
Termination Date shall be forfeited without consideration as of the Termination
Date.

 

--------------------------------------------------------------------------------

 

3.Release of Claims. Executive agrees that the consideration to be paid in
accordance with Section 2 represents settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, Executives, agents, investors, attorneys, stockholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Executive, on
Executive’s own behalf and on behalf of Executive’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation the following: 

(a)any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty tinder applicable state corporate law, and securities fraud
under any state or federal law;

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes Oxley Act of 2002; the Utah
Antidiscrimination Act; the California Family Rights Act; the California Equal
Pay Law; the California Unruh Civil Rights Act; the California Workers’
Compensation Act; the California Labor Code; and the California Fair Employment
and Housing Act; the Utah Antidiscrimination Act;

(e)any and all claims for violation of the federal, or any state, constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

2

--------------------------------------------------------------------------------

 

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and 

(h)any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this Section 3 (the “Release”)
shall be and remain in effect in all respects as a complete general release as
to the matters released. The Release does not extend to any severance
obligations due Executive under this Agreement. The Release does not release
claims that cannot be released as a matter of law, including, but not limited
to, Executive’s right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company). Executive represents that Executive has made no assignment or transfer
of any right, claim, complaint, charge, duty, obligation, demand, cause of
action, or other matter waived or released by this Section 3. Nothing in this
Agreement waives Executive’s (i) rights under that certain indemnification
Agreement between the Company and Executive (the “Indemnification Agreement”),
or (ii) rights to indemnification or any payments under any fiduciary insurance
policy, if any, provided by any act or agreement of the Company, state or
federal law or policy of insurance.

4.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Executive was already entitled. Executive further acknowledges that
Executive has been advised by this writing that (a) Executive should consult
with an attorney prior to executing this Agreement; (b) Executive has at least
21 days within which to consider this Agreement; (c) Executive has 7 days
following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement shall not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
In the event Executive signs this Agreement and delivers it to the Company in
less than the 21-day period identified above, Executive hereby acknowledges that
Executive has freely and voluntarily chosen to waive the time period allotted
for considering this Agreement. Executive acknowledges and understands that
revocation must be accomplished by a written notification to the Chief Legal
Officer of the Company that is received prior to the Effective Date.

3

--------------------------------------------------------------------------------

 

5.Unknown Claims. Executive acknowledges that Executive has been advised to
consult with legal counsel and that Executive is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in Executive’s favor at the time of executing the release,
which, if known by Executive, must have materially affected Executive’s
settlement with the releasee. Executive, being aware of this principle, agrees
to expressly waive any rights Executive may have to that effect, as well as
under any other statute or common law principles of similar effect. 

6.No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees. Executive confirms that Executive has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Executive or
any other present or former Company employees, including violations of the
federal and state securities laws or the Sarbanes-Oxley Act of 2002.

7.Confidential Information. Executive reaffirms and agrees to observe and abide
by the terms of the Proprietary Rights Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, which agreement shall continue in
force; provided, however, that: (a) as to any provisions regarding competition
contained in the Proprietary Rights Agreement that conflict with the provisions
regarding competition contained in Appendix A of that certain Involuntary
Termination Protection Agreement between the Company and Executive, effective as
of June 27, 2014 (the “Termination Agreement”), the provisions of Appendix A of
the Termination Agreement shall control; (b) as to any provisions regarding
solicitation of employees contained in Appendix A of the Proprietary Rights
Agreement that conflict with the provisions regarding solicitation of employees
contained in this Agreement, the provisions of Appendix A of the Termination
Agreement shall control.

8.Return of Company Property: Passwords and Password-protected Documents.
Executive confirms that Executive has returned to the Company in good working
order all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones and pagers), access or credit cards, Company
identification, and any other Company-owned property in Executive’s possession
or control. Executive further confirms that Executive has cancelled all accounts
for Executive’s benefit, if any, in the Company’s name, including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts. Executive also confirms that Executive has
delivered all passwords in use by Executive at the time of Executive’s
termination, a list of any documents that Executive created or of which
Executive is otherwise aware that are password-protected, along with the
password(s) necessary to access such password-protected documents.




4

--------------------------------------------------------------------------------

 

9.No Cooperation. Executive agrees that Executive will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
Executive cannot provide any such counsel or assistance. 

10.Breach. In addition to the rights provided in the Section II below, Executive
acknowledges and agrees that any material breach of this Agreement (unless such
breach constitutes a legal action by Executive challenging or seeking a
determination in good faith of the validity of the waiver herein under the
ADEA), or of any provision of the Proprietary Rights Agreement, shall entitle
the Company immediately to recover and/or cease providing the consideration
provided to Executive under this Agreement and to obtain damages, except as
provided by law, provided, however, that the Company shall not recover One
Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement and such amount shall serve as full and complete consideration for the
promises and obligations assumed by Executive under this Agreement and the
Proprietary Rights Agreement.

11.Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

12.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

13.Noncompetition/Nonsolicitation/Nondisparagement. Executive agrees to adhere
to the noncompetition, nonsolictiation, and the nondisparagement restrictions
set forth in Appendix A of the Termination Agreement.

14.Costs. The Parties shall each bear their own costs, attorneys’ fees and other
fees incurred in connection with the preparation of this Agreement.




5

--------------------------------------------------------------------------------

 

15.Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN UTAH COUNTY IN THE STATE OF UTAH,
BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH UTAH LAW, INCLUDING
THE UTAH RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL UTAH LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH UTAH LAW, UTAH LAW SHALL TAKE PRECEDENCE. THE DECISION OF
THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION 15 WILL NOT PREVENT EITHER
PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY
COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR
DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN. 

16.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that Executive has the capacity to act on Executive’s
own behalf and on behalf of all who might claim through Executive to bind them
to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

17.No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

6

--------------------------------------------------------------------------------

 

18.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision. 

19.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Proprietary Rights Agreement, the Termination Agreement, the
indemnification Agreement, and Executive’s written equity compensation
agreements with the Company.

20.No Oral Modification. This Agreement may only be amended in writing signed by
Executive and the Chairman of the Compensation Committee of the Board of
Directors of the Company.

21.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Utah, without
regard to the choice-of-law provisions. The Utah state courts located in Utah
County, Utah and/or the United States District Court for the District of Utah,
located in Provo, Utah, shall have exclusive jurisdiction and venue over all
controversies relating to or arising out of this Agreement. Executive hereby
expressly consents to the exclusive jurisdiction and venue of the Utah state
courts in Utah County, Utah and/or the United States District Court for the
District of Utah for any disputes arising out of or relating to this Agreement.

22.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by Executive within 21 days. Each Party has seven days
after that Party signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Executive signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).

23.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.




7

--------------------------------------------------------------------------------

 

24.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive expressly acknowledges that: 

(a)Executive has read this Agreement;

(b)Executive has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of Executive’s own choice or has elected not
to retain legal counsel;

(c)Executive understands the terms and consequences of this Agreement and of the
releases it contains; and

(d)Executive is fully aware of the legal and binding effect of this Agreement.

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

COMPANYVIVINT SOLAR, INC.

By: /s/ David Bywater

Name: David Bywater

Title: CEO

Dated: 5/2/16

EXECUTIVEGregory S. Butterfield, an individual

/s/ Gregory S. Butterfield

(Signature)

Dated: 2 May 2016

 

 

 

--------------------------------------------------------------------------------

 

Schedule I — Termination Agreement Payments and Benefits

1.Executive shall be paid the Accrued Compensation (as defined in the
Termination Agreement).

2.In lieu of the amounts set forth in Section 3(b)(i) and Section 3(b)(ii) of
the Termination Agreement, Executive shall be paid an amount equal to
$1,000,000, with the first payment to be made on the 61st day following the
Effective Date (and to include any severance payments that otherwise would have
been paid to Executive within the 60 days following the date of Executive’s
termination of employment), with any remaining payments paid in accordance with
the Company’s normal payroll practices over a period of 18 months following the
Effective Date (the “Severance Period.”)

3.Treatment of Equity.

(a)Executive currently holds vested options to purchase 1,647,060 shares of
common stock of the Company. An additional 156,004 options shall become vested
and exercisable, such that a total of 1,803,064 options will be vested and
exercisable.

(b)Each option to purchase shares of common stock of the Company issued under
the Company’s 2013 Omnibus Incentive Plan which was vested and exercisable as of
the Termination Date (after giving effect to the foregoing), shall remain
outstanding and exercisable until the third anniversary of the Termination Date.

(c)Executive hereby agrees that Executive will not sell, transfer, or dispose of
any share of Company common stock acquired pursuant to exercise of an option
prior to the 91st day following the Termination Date.

4.If Executive elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) within the time period
prescribed pursuant to COBRA for Executive and Executive’s eligible dependents,
then the Company will reimburse Executive for the COBRA premiums for such
coverage (at the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) the end of the Severance Period or (B) the
date upon which Executive and/or Executive’s eligible dependents are no longer
eligible for COBRA continuation coverage. The reimbursements will be made by the
Company to Executive consistent with the Company’s normal expense reimbursement
policy. Notwithstanding the foregoing, if it would result in a Company excise
tax to reimburse Executive for the COBRA premiums than no such premiums will be
reimbursed and if do so would not cause imposition of an excise tax, Executive
will be paid a single lump sum of $36,000.

 

 

 

--------------------------------------------------------------------------------

 

Payments and Benefits upon Termination of Employment without Cause

Cash Severance Payment

•$1,000,000, payable in regular payroll installments over a 18 month period,
which provides for a greater payment than the contractual severance requirements
of:

o18 months of base salary ($750,000), plus

o150% of the average of performance bonuses paid to Executive during the 3-year
period immediately preceding the Effective Date ($183,644, calculated based on
the average bonus payments of $0 in respect of 2015, $302,629 in respect of
2014, and $64,658 in respect of 2013).

Continued Employee Benefits

•Reimbursement of COBRA premiums for up to 18 months or, if required by
applicable tax law, a single lump sum payment of up to $36,000

Accrued Compensation

•Accrued obligations (e.g., accrued base salary, unused vacation pay,
unreimbursed business expenses and accrued and vested benefits under plans)

Treatment of Equity Awards

•Unvested Awards. An additional 156,004 options will become vested and
exercisable. All other unvested options will be forfeited.

•Vested Awards. Vested options outstanding under the 2013 Omnibus Incentive Plan
(including the options which become vested as a result of your termination) will
remain outstanding and exercisable until the 60-day anniversary of the date of
termination.

•Amendment to Options. Vivint Solar will agree to allow your vested options to
remain outstanding and exercisable until the third anniversary of the date of
termination.

Restrictive Covenants

•Non-Compete: 18 months

•Non-Solicitation/Non Hire of Employees: 18 months

•Non-Solicitation of Customers: 18 months

•Confidentiality: Indefinite

•Non-Disparagement: 3 years

Payment of certain amounts is conditioned upon executive signing a standard
release of claims against the employer.

The foregoing is a draft summary intended to facilitate the documentation of
definitive legal agreements related to the termination of Executive. It is not a
legally binding document and does not constitute an amendment or modification of
the actual definitive legal documentation. All payments are subject to taxes.

 